Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
The amendment filed with the RCE submission of June 2, 2021 has been received and entered.  With the entry of the amendment, claims 2-4, 6-8 and 10-14 are canceled, and claims 1, 5, 9 and new claims 15-18 are pending for examination.
 
Drawings
The replacement drawings of December 23, 2020 are approved.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in claims 1 and 9, fourth line up from the end (in both claims), “rollerradially” should be “roller radially”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In new claim 18, the number of contacts N is set at 70 to 130 times, however, parent claim 9 has an N range of 80 to 300 times, so the 70-80 coverage of N in claim 18 broadens the range of N and fails to further limit.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2016/0008845) in view of Japan 2004-218186 (hereinafter ‘186), Tomioka et al (US 2003/0070581), Issberner et al (US 2005/0025957), and Suzuki et al (US 6432439).
Claim 1: Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the dryer roller (note 0077).  There would further be a number of times N that a point of the dryer roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, Vd is described as the range of 0.19 to 2.0 seconds per revolution (0077) or about 315.8 to 30 revolutions (that is, times)/min, overlapping the claimed range.  As to the time T to travel one way such as one way across the paper, this is based on the width of the paper which can be 3000-9000 mm (or 3-9 m) (0083), the speed of rotation (revolution) (0077) and the travel distance H that the nozzle travels per revolution (0091, 0105), where H can be 15-1800 mm (0018).  For example, if the paper width is 4 m, and H is 20 mm ( 0.02 m) then it would take approximately 200 rotations of the roll to go 4 m, and if each rotation takes 0.2 seconds, then it takes  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the amount of sprayed chemical solution, Sekiya teaches 0.1 to 400 micrograms/square meter in terms of solid content (0099) and for the solution to be 0.1 to 50% by mass of component to be solidified (0113) and therefore, the solution would be 0.1 to 400 micrograms/square meter x 2 to 1000 for the overall solution applied rate, which when converted to mg/square meter would give values overlapping that claimed. It would further have been obvious to optimize within these values, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(A) Furthermore, as to the chemical solution as an anti-soiling agent composition comprising amino or epoxy modified silicone oil, for example, Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include vegetable oil and silicone oils including amino and epoxy modified silicone oils (0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya to use modified silicone oils such as amino or epoxy modified silicone oils for the anti-contamination (anti-soiling) agent as suggested by’186 with an expectation of predictably acceptable results, since Sekiya indicates using anti-contamination/anti-soiling material that can be applied to dryer rollers or canvas and ‘186 teaches such material that can also be spray applied to paper making machines to canvas using modified silicone oils such as amino or epoxy modified silicone oils for the anti-contamination (anti-soiling) agent, and since Sekiya indicates using the same material for dryer rollers and canvas it would also be expected to be usable on the dryer rollers.  
(B) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Furthermore, ‘186 also notes using the sprayed anticontamination agent for the 

Additionally, as to the moving speed Vn of the nozzle, Sekiya would also indicate values overlapping that claimed. For example, using the examples described for claim 1, if T is 0.67 minutes and the paper is 4 m wide, so 4 meters traveled, the meters/min traveled is 4/0.67 or approximately 6 m/min, in the claimed range.  Furthermore, as to the paper width, that can be in the range from 3-9 m (0073), such as 4 m, in the claimed range.  As to the relationship T=W/Vn, this would be acceptably provided, where for example 4 m Width/ 6 m/min Vn gives approximately 0.67 min as T.  These would prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range. Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd =300, and D=1.5 m, then Vp = approximately 1413 m/min. These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by Sekiya  (note figures 1, 2).  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range, and it would have been obvious to optimize within the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm (0156, Table 5).
Claim 9: Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the dryer roller (note 0077).  There would further be a number of times N that a point of the dryer roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, Vd is described as the range of 0.19 to 2.0 seconds per revolution (0077) or about 315.8 to 30 revolutions (that is, times)/min, overlapping the claimed range.  As to the time T to travel one way such as one way across the paper, this is based on the width of the paper which can be 3000-9000 mm (or 3-9 m) (0083), the speed of rotation (revolution) (0077) and the travel distance H that the nozzle travels per revolution (0091, 0105), where H can be 15-1800 mm (0018).  For example, if the paper width is 4 m, and H is 20 mm ( 0.02 m) then it would take approximately 200 rotations of the roll to go 4 m, and if each rotation takes 0.2 seconds, then it takes  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the amount of sprayed chemical solution, Sekiya teaches 0.1 to 400 micrograms/square meter in terms of solid content (0099) and for the solution to be 0.1 to 50% by mass of component to be solidified (0113) and therefore, the solution would be 0.1 to 400 micrograms/square meter x 2 to 1000 for the overall solution applied rate, which when converted to mg/square meter would give values overlapping that claimed. It would further have been obvious to optimize within these values, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(A) Furthermore, as to the chemical solution as an anti-soiling agent composition comprising vegetable oil, for example, Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include vegetable oil and silicone oils including amino and epoxy modified silicone oils (0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya to use vegetable oils for the anti-contamination (anti-soiling) agent as suggested by ‘186 with an expectation of predictably acceptable results, since Sekiya indicates using anti-contamination/anti-soiling material that can be applied to dryer rollers or canvas and ‘186 teaches such material that can also be spray applied to paper making machines to canvas using vegetable oils for the anti-contamination (anti-soiling) agent, and since Sekiya indicates using the same material for dryer rollers and canvas it would also be expected to be usable on the dryer rollers.
(B) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Furthermore, ‘186 also notes using the sprayed anticontamination agent for the paper machine as noted above, where the agent can be emulsions containing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 and Tomioka to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Additionally, as to the moving speed Vn of the nozzle, Sekiya would also indicate values overlapping that claimed. For example, using the examples described for claim 1, if T is 0.67 minutes and the paper is 4 m wide, so 4 meters traveled, the meters/min prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range. Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd =300, and D=1.5 m, then Vp = approximately 1413 m/min. These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm (0156, Table 5).
Claim 15-16: The example by the Examiner for claim 1 uses N=200 and paper width = 4 m.  For claims 15, the claim wants a paper width of 6 m, and a roller diameter of 1.83, and for claim 16, the claim wants an N of 80-142 times, a Vd of not less than 104.04 times/min, a T of 0.4 to 1.4 minutes.  The use of amino modified silicone oil is suggested as discussed for claim 1 above from the material taught by ‘186. However, the features N, width, roller diameter, Vd and T would also be encompassed by Sekiya, where from the paper range of 3-9 m as discussed for claim 1, 6 m can also be used, and from the ranges discussed for claim 1 above, Vd can also be about 0.3 seconds/rev, about 200 revolutions (times)/min, and if H is 50 mm per revolution, then it would take about 120 rotations of the roll to go 6 m, and with each rotation about 0.3 seconds, then T would be about 36 seconds or about 0.6 minutes, and the number of contacts N would be 120 (number of rotations) that would also meet the required formula, where width, T, Vd, and N would all be in the claimed ranges, and where D can also be in the claimed range (noting the discussion in claim 1) and meet the other requirements of claim 1, and 
Claim 18: The example by the Examiner for claim 9 uses N=200 and paper width = 4 m.  For claim 18, the claim wants an N of 70-130  times, a Vd of not less than 173.9 times/min, a T of 0.4 to 0.8 minutes.  However, the features N, width, roller diameter, Vd and T would also be encompassed by Sekiya, where from the paper range of 3-9 m as discussed for claim 1, 6 m can also be used, and from the ranges discussed for claim 1 above, Vd can also be about 0.3 seconds/rev, about 200 revolutions (times)/min, and if H is 50 mm per revolution, then it would take about 120 rotations of the roll to go 6 m, and with each rotation about 0.3 seconds, then T would be about 36 seconds or about 0.6 minutes, and the number of contacts N would be 120 (number of rotations) that would also meet the required formula, where width, T, Vd, and N would all be in the claimed ranges, and where D can also be in the claimed range (noting the discussion in claim 9) and meet the other requirements of claim 9, and therefore optimization as described for claim 9 would also predictably and acceptably provide values as in claim 18.
It is noted that for claims 1, 9, etc. that applicant gives test data in the specification, but a showing of criticality commensurate in scope with what is claimed has not been made.  Applicant’s tests are done, for example, with a single paper width and single roll of a single diameter, where claims 1 and 9 (and also claims 16 and 18) have wider paper widths, which will affect the time T  and N, for example, and wider roll widths where this can affect what rotation amount and speed would need to be.   Furthermore, only three chemical solutions are used, where claims 1 and 9 have broader limits, and inventive Examples 21-26 use a zeta potential outside the currently claimed .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of ‘186, Tomioka, Issberner  and Suzuki as applied to claims 1, 9, 15-16 and 18 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 5: As to the wet paper containing recycled pulp at not less than 90% by mass,  Sekiya does not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner and Suzuki to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner and Suzuki to use 95 wt% recycled pulp in the paper making as suggested by Baumoeller with an expectation of predictably acceptable results, since .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of ‘186, Tomioka, Issberner  and Suzuki as applied to claims 1, 9, 15-16 and 18 above, and further in view of Dederen et al (US 2002/0065328).
Claim 17: as to the paper width of 6 m this would be suggested as acceptable as discussed for claim 18 above. The diameter of the dryer roller would also be expected to be acceptably provided in the diameter claimed from optimization of the range taught by Sekiya as discussed for claim 9 above.  As to the use of synthetic ester oil, ‘186 generally describes the use of oil for emulsions (0086), with taught use of vegetable or silicone oils (0087).  Additionally, Issberner describes using for making emulsions, vegetable, silicon and also various ester oils (0034), but does not specifically teach these as synthetic.  However, Dederen describes that emulsions can be formed including oil in water (abstract), where oils for such emulsions can be those widely used, including vegetable oils, silicone oils, and synthetic ester oils (0037-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner and Suzuki to use synthetic ester oils as described by Dederen with an expectation of predictably acceptable results, since ‘186 discusses using oils in general and describes using vegetable and silicone oils, Issberner also indicates using such oils for emulsions, and Dederen would indicate that as well as vegetable and silicone oils, synthetic ester oils can be conventionally used for emulsion formation as well.

The rejection of claims 1, 3, 4, 7-9, 11, 12 and 14 under 35 U.S.C. 103 as being unpatentable over Japan 2005-314814 (hereinafter ‘814) in view of Sekiya et al (US 2016/0008845), Tomioka, et al (US 2003/0070581) and Issberner et al (US 2005/0025957) is withdrawn due to the amendments of June 2, 2021 changing the scope of the claims.

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued on Application Number 16/607,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered.
(A) The Examiner notes the new references to Suzuki and Dederen provided and the rejections are adjusted due to the amendments to the claims.
(B) The 35 USC 112(b) rejections have been withdrawn due to the amendments to the claims.
(C) The rejection using ‘814 as the primary reference has been withdrawn due to the amendments to the claims.
(D)  Applicant has argued as to the rejections using the primary reference to Sekiya, that Issberner does not provide the pH control.  The Examiner notes these arguments, and it is noted that Issberner does describe further pH control of the overall emulsion as discussed in the rejection (noting 0071, and 0093).  As well, the Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718